PER CURIAM:
Claimant Welding, Inc. seeks payment of the sum of $22,-950.00 for furnishing and installing a hot water boiler system at the West Virginia State Prison for Women.
According to claimant’s petition, on or about December 13, 1981, the prison warden telephoned Welding, Inc., informed the company that it was the low bidder on the project, and advised the claimant to begin work as soon as possible. As the old boiler had suffered a major explosion and was condemned by an Insurance Commission inspector, the situation was deemed an emergency by the respondent Department of Corrections under West Virginia Code §5A-3-17, “Emergency purchases in open market.” There was an urgent need for hot *151water at the Women’s Prison for inmate showers, dishwashing, and laundry. An emergency requisition form was prepared at Pence Springs and received in Charleston on December 23, 1981. No one was available in the Central Office to process the requisition until December 29, at which time it was forwarded to the Purchasing Division.
Mr. Cummings, of the Purchasing Division, disapproved the emergency request. At that time, the boiler from Welding, Inc. was already on the grounds of the prison, and workmen had dismantled the old boiler and were working on fittings for the new one. There was no evidence of any intentional wrongdoing in the handling of the situation; rather, it merely was a case of administrative error.
The respondent has filed an Answer admitting the allegations of the Notice of Claim and the fact that the claim arose under an existing appropriation. The respondent further states that the matter is one to be considered under the provisions of West Virginia Code §14-2-19, “Claims under existing appropriations,” which states:
“A claim arising under an appropriation made by the legislature during the fiscal year to which the appropriation applies, and falling within the jurisdiction of the court, may be submited by:
1. A claimant whose claim has been rejected by the state agency concerned or by the state auditor.”
The Code section further provides:
“If the court finds that the claimant should be paid, it shall certify the approved claim and award to the head of the appropriate state agency, the state auditor, and to the governor. The governor may thereupon instruct the auditor to issue his warrant in payment of the award and to charge the amount thereof to the proper appropriation.”
In view of the foregoing, the Court hereby finds the respondent liable, and grants an award to the claimant in the amount of $22,950.00. The Clerk of the Court is hereby directed to forward copies of this Opinion to the Commissioner of the *152Department of Corrections, the State Auditor, and the Governor, as provided by law.